Case 1:20-cr-00078-AT Document 130 Filed 06/08/20 Page 1 of 1

 

USDC SDNY

DOCUMENT
UNITED STATES DISTRICT COURT ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK DOC #:
------------------------------------ xX DATE FILED: 6/8/2020

UNITED STATES OF AMERICA
20-CR-00078-AT-6

 

-against- : ORDER
Price Tunstall

Defendant

Analisa Torres, United States District Judge:
It is hereby ORDERED that the defendant’s bail be modified to
remove the sole condition of GPS at this time, to a location

monitoring technology at the discretion of Pretrial Services.

Dated: New York, New York
June 8 , 2020

SO ORDERED:

On-

ANALISA TORRES
United States District Judge
